                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:19-CR-00095-KDB-DCK

 UNITED STATES OF AMERICA,


    v.                                                         ORDER REQUIRING
                                                               GOVERNMENT RESPONSE

 ANDRE MARQUESE WHITE,

                Defendant.


         THIS MATTER is before the Court on Defendant’s Motion to Continue Sentencing Date.

(Doc. No. 34). Defendant’s sentencing hearing is currently scheduled for January 28, 2021.

         In the motion, defense counsel states that she received previously undisclosed and

voluminous discovery on January 21, 2021, a mere seven days before sentencing. Defense counsel

was unaware that such discovery existed despite having previously emailed the Government to

verify that the Government had disclosed all discovery and no additional information was

outstanding. Defense counsel requests additional time to review the newly disclosed discovery,

review the evidence with Defendant, and prepare for sentencing accordingly.

         The Court will require the Government to respond to Defendant’s motion, addressing

Defendant’s claims of late discovery and why late produced discovery should not be excluded at

sentencing.

         IT IS THEREFORE ORDERED that the Government SHALL file a response to

Defendant’s Motion to Continue Sentencing Date (Doc. No. 34) as described in this Order within

TWO DAYS.




         Case 5:19-cr-00095-KDB-DCK Document 35 Filed 01/22/21 Page 1 of 2
SO ORDERED.

                   Signed: January 22, 2021




Case 5:19-cr-00095-KDB-DCK Document 35 Filed 01/22/21 Page 2 of 2
